Citation Nr: 1043130	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a separate compensable rating for onychomycosis of 
both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1968 to July 1972.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision of the 
Chicago, Illinois Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, continued a 20 percent 
rating for type 2 diabetes mellitus, with hypertension, 
onychomycosis of both great toenails, and erectile dysfunction.  
In August 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.  In March 2010, this matter was remanded 
for further development.


FINDING OF FACT

At no time during the appeal period is the Veteran's bilateral 
onychomycosis shown to have: involved 5 percent or more of the 
entire body (or of exposed areas); required intermittent systemic 
therapy; or been manifested by deep scarring, scarring involving 
an area of 144 square inches or more, unstable scarring, or scars 
that are painful or limit function.


CONCLUSION OF LAW

A separate compensable rating for bilateral onychomycosis is not 
warranted.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.31, 4.118, Diagnostic Codes (Codes) 7800-7805 
(as in effect prior to, and from, October 23, 2008), Code 7806 
(2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notably, the Veteran 
did not receive timely notice.  In March 2006, he was provided 
with general notice regarding how disability ratings and 
effective dates are assigned and in December 2008, the type of 
evidence needed to substantiate his claim such as evidence 
demonstrating a worsening or increase in severity of the  
disability and the effect that worsening has on employment, as 
well as specific notice regarding how the disability rating is 
made.  The claim was readjudicated after further development was 
completed (and the Veteran had opportunity to respond).  See 
August 2010 supplemental statement of the case.

Regarding VA's duty to assist, the Veteran's service treatment 
records (STRs) and pertinent post-service treatment records are 
associated with the claims file.  He has not identified any 
pertinent evidence that is outstanding.  He was examined by VA in 
connection with this matter (including in June 2010, pursuant to 
the Board's March 2010 remand).  The Board finds the June 2010 
examination was adequate for rating purposes, as the examiner 
expressed familiarity with the pertinent medical history, and the 
findings included all information necessary for consideration of 
the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes that all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will summarize 
the relevant evidence as appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

Where entitlement to compensation has already been established 
and increase in disability is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, staged ratings may be appropriate in an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, as there is no 
indication (in the factual evidence of record) that at any time 
during the appeal period symptoms of onychomycosis warranted a 
higher rating, staged ratings are not indicated.

At the outset, the Veteran currently has separate 10 percent 
ratings assigned for bilateral peripheral neuropathy of his lower 
extremities; as well as multiple callosities, bilateral mild pes 
planus, bilateral mild hallux valgus with mild traumatic 
arthritis to bilateral feet rated at 30 percent.  These 
disabilities cause functional impairment (which is encompassed by 
the ratings for those disabilities).  The matters of the ratings 
for such disabilities have not been developed for appellate 
review; impairment of function attributed to those disabilities 
may not be considered in  rating onychomycosis.  This decision 
addresses only whether a separate compensable rating for 
onychomycosis is warranted.

Onychomycosis is rated under Code 7813 (for dermatophytosis).  
Code 7813 provides for rating under Code 7806 (as dermatitis) or 
Codes 7800-7805 (as scars).  The criteria for rating scars were 
revised effective October 23, 2008.  The Veteran's claim for 
increase was filed in January 2005; therefore, he is entitled to 
a rating under either the prior or the revised criteria (if such 
are more favorable) (from their effective dates).  VAOGCPREC 3-
2000.

Code 7806 criteria provide that a 0 percent rating is warranted 
for less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  a 10 percent rating 
is warranted for involvement of at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other  
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating is warranted for involvement of 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or;  
when systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating requires more than 40 percent of 
the entire body or more than 40 percent of exposed areas, 
affected, or; constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period.  38 C.F.R. § 4.118.  

Under the pre-October 23, 2008 scars criteria, a 10 percent 
rating is warranted for a scar (not on the head, face, or neck) 
when it is: A deep scar (one associated with underlying tissue 
damage) or one that causes limited motion, and involves an area 
or areas of 6 square inches (39 sq. cm.) or greater (Code 7801); 
a superficial scar that does not cause limited motion and 
involves an area or areas of 144 square  inches (929 sq. cm.) or 
greater (Code 7802); a superficial, unstable (one where for any 
reason, there is frequent loss of covering of skin over the scar) 
scar (Code 7803); a  superficial scar that is painful on 
examination (Code 7804).  Under Code 7805 scars may also be rated 
based on limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (as in effect prior to October 23, 2008).

Under the revised criteria effective October 23, 2008, a 10 
percent rating is warranted for a scar (not on the head, face, or 
neck) when it is: A burn or other scar(s) that is deep and 
nonlinear involving an area of at least 6 square inches (39 sq. 
cm) (Code 7801); a burn or other scar(s) that is superficial and 
nonlinear involving an area of 144 square inches (929 sq. cm) or 
greater (Code 7802); when there are one or two scars that are 
painful or unstable (Code 7804); or under an appropriate 
diagnostic code for limitation of function (Code 7805).  
38 C.F.R. § 4.118 (effective from October 23, 2008).

Under 38 C.F.R. § 4.119, Note 1 following Code 7913, compensable 
[emphasis added] complications of diabetes are separately rated; 
noncompensable complications are considered part of the diabetic 
process under Code 7913.  Service connection for the Veteran's 
onychomycosis of both feet has been established on the basis that 
such is a complication of his service connected diabetes.  See 
June 2004 rating decision.

Private records from May 2003 to January 2006 include a May 2005 
podiatry visit which shows all ten of the Veteran's toenails are 
dystrophic and thickened.

On June 2005 diabetic VA examination, the skin of the feet was 
normal.  There were no ulcers, cracks or fungus.  The nails were 
fine and the examiner specifically indicated "no 
onychomycosis".

An August 2005 VA podiatry record notes "onychomycosis right: 
wnl" and "onychomycosis left: wnl".

On June 2006 VA examination of the feet (in an unrelated matter), 
there was no mention of onychomycosis.

On September 2007 VA examination of the feet, physical 
examination revealed that the Veteran did not have onychomycosis 
on his great toes or any other toes.

A November 2007 VA podiatry record notes onychomycosis involving 
all 10 toes.

VA records (to include podiatry records) from August 2009 to May 
2010 shows the Veteran had an antibiotic prescribed in treatment 
of an avulsed right great toenail (August 2009).  The records 
also include treatment (aseptic debridement and topical ointment) 
for dermatophytosis of nails hallux bilaterally.

At the August 2009 Travel Board hearing, the Veteran testified 
that he frequently receives treatment for onychomycosis.

On June 2010 VA examination, the Veteran reported that he uses 
daily cream which helps with the infection.  He reported a 
history of ripping a toe nail after getting it stuck in his sock.  
Physical examination revealed mild discoloration of toe nail 
distal ends with slight thickening of toe nails; mainly of big 
toes, right middle toe, and left little toe.  There was dryness 
of skin in interdigital spaces.  All toenails were noted to be 
intact without missing, shorter or ingrown toe nails.  The 
examiner noted that the Veteran has used a daily topical cream 
and that such was neither a corticosteroid nor an 
immunosuppressive.  No debilitating episodes were noted.  
Onychomycosis of toe nails was diagnosed.

Rating under Code 7806

There is no evidence that the Veteran's bilateral onychomycosis 
has affected at least 5 percent of the entire body (the feet are 
not exposed areas).  There is likewise no  evidence that 
intermittent systemic/immunosuppressive therapy was required.  
Consequently, a compensable rating under Code 7806 criteria is 
not warranted for any period of time under consideration.  
38 C.F.R. § 4.118. 

Rating under Codes 7800-7805 (Scars)

Under the pre-October 23, 2008 criteria, a 10 percent rating 
under Code 7801 requires involvement of an area or areas of 6 
square inches (39 sq. cm.), and under Code 7802 it requires 
involvement of an area or areas of  144 square inches (929 sq. 
cm.) or greater.  Involvement of such extent clearly is not shown 
(as the area of involvement is confined to the toenails).  Code 
7803 requires a scar that is unstable; such is not shown.  Code 
7804 requires a scar that is painful on examination; the 
Veteran's onychomycosis was not shown to be painful on 
examination (complaints of pain were not noted on any 
examination).  Code 7805 provides for a rating based on 
limitation of function of the affected part; no functional 
limitation due to onychomycosis has been reported  Consequently, 
a compensable rating under pre-October 23, 2008 Codes 7801-7805 
criteria is not warranted for any period of  time under 
consideration.  

Under the criteria that came into effect October 23, 2008, Code 
7801 requires that the area or areas affected exceed 6 square 
inches (39 sq. cm.).  Code 7802 requires that the area or areas 
affected exceed 144 square inches (929 sq. cm.).  Such extensive 
involvement is not shown.  Code 7804 requires a scar that is 
unstable or painful, such is not shown.  Code 7805 requires 
limitation of function and such is not shown.  Consequently, a 
compensable rating under revised Code 7801-7805 is not warranted 
for any period of time under consideration (since October 23, 
2008).  

Extraschedular consideration:

The Board also has considered whether the Veteran's claims 
warrant referral for extraschedular consideration.  Under Thun v. 
Peake, 22 Vet App 111 (2008), there is a three-step inquiry for 
determining whether a Veteran is entitled to an extraschedular 
rating.  First, it must be determined whether the disability 
picture is such that schedular criteria are inadequate, i.e., 
whether there are manifestations of impairment that are not 
encompassed by the schedular criteria.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's bilateral 
onychomycosis with the applicable schedular criteria, the Board 
finds that nature of the manifestations and severity of 
associated impairment shown throughout are wholly encompassed by 
the schedular criteria.  Consequently, the schedular criteria are 
not inadequate, and referral for consideration of an 
extraschedular rating is not necessary.  
An unappealed separate intervening rating decision in February 
2008 denied the Veteran a total disability rating based on 
individual unemployability.  That decision is final (see 
38 U.S.C.A. § ,7105), and such matter is not before the Board.  

The Veteran has testified that he receives frequent podiatry 
treatment, and the medical evidence supports his testimony.  
Notably, much of the treatment was for separate and distinct co-
existing disability (which, as was noted above, cannot be 
considered in rating onychomycosis).  

The preponderance of the evidence is against the Veteran's claim; 
accordingly, the benefit of the doubt doctrine does not apply.  
The claim must be denied.


ORDER

A separate compensable rating for bilateral onychomycosis is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


